ALLOWANCE
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 2, line  1, the phrase "The display method"  is changed to   -- The drive method --.
Claim 3, line  1, the phrase "The display method"  is changed to   -- The drive method --.
Claim 4, line  1, the phrase "The display method"  is changed to   -- The drive method --.
Claim 5, line  1, the phrase "The display method"  is changed to   -- The drive method --.
Claim 6, line  1, the phrase "The display method"  is changed to   -- The drive method --.
Claim 7, line  1, the phrase "The display method"  is changed to   -- The drive method --.
Claim 8, line  1, the phrase "The display method"  is changed to   -- The drive method --.
Claim 9, line  1, the phrase "The display method"  is changed to   -- The drive method --.
Claim 10, line  1, the phrase "The display method"  is changed to   -- The drive method --.


REASONS FOR ALLOWANCE
Claim(s) 1-11 and 14 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M STONE whose telephone number is (571)270-5310.  The examiner can normally be reached on 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ROBERT M STONE/Examiner, Art Unit 2628            

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628